Citation Nr: 1121239	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  03-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include peripheral vascular disease (PVD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1945 to November 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim.

When this case was initially before the Board in August 2004, the Board denied entitlement to service connection for a bilateral leg condition, to include PVD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2007 memorandum decision, vacated the Board's decision to deny service connection for a bilateral leg condition, and remanded the case to the Board for action consistent with the memorandum decision.  When this case was returned to Board in September 2007 and August 2009, it was remanded for further development.  Subsequently, when this case was again before the Board in May 2010 and January 2011, the Board requested opinions from the Veterans Health Administration (VHA) regarding the Veteran's claim.  

At the outset, the Board notes that, in April 2010, the Veteran submitted additional argument in support of his claim, and requested that his claim be remanded for consideration of this evidence.  Significantly, however, the Veteran also stated that this evidence was not new, but rather, was information that was already of record.  Moreover, the Board notes that the Veteran's assertions that he sustained damage to the inside vein in his left leg and testicles during service, and has experienced increasing pain and swelling in his legs since, are cumulative and/or duplicative of statements and evidence already of record, and as such, this argument has already been considered by the RO.  Accordingly, a remand to the RO for the issuance of a supplemental statement of the case (SSOC) is not necessary, and the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current bilateral leg disability, including PVD, was not present in service or for many years thereafter, and is not related to service, or an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disability, to include PVD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2003 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board notes that, in April 2009, some of the Veteran's service treatment records were found to be unavailable as a result of the National Personnel Records Center (NPRC) fire of July 1973, after attempts to associate such records were made in October 2007, April 2008, and April 2009.  See April 2009 Request for Information Response.  Specifically, copies of his service treatment records dated from October 1945 to November 1946 have not been associated with the claims file.  In this regard, the Board acknowledges that, in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, the RO has met this heightened duty to assist by obtaining copies of the Veteran's available service treatment records, including copies of his April 1945 entrance examination report, his October 1946 discharge examination report, and treatment notes dated from May 30, 1945 to September 12, 1945; obtaining copies of all adequately identified private treatment records and a complete copy of the Veteran's VA treatment records; providing the Veteran with a VA examination and obtaining two addendum opinions from the VA examiner addressing the etiology of the Veteran's bilateral leg disability; and obtaining two medical opinions from a VHA physician assessing the etiology of the Veteran's bilateral leg disability.  

Moreover, the RO attempted to substantiate the Veteran's claim by scheduling him for a hearing in March 2004; however, the Veteran failed to report to the hearing.  In this regard, the Board acknowledges that, in a September 2004 statement, the Veteran reported that he was never notified of his hearing and as such, requested that his hearing be re-scheduled; however, the Veteran was not subsequently re-scheduled for a hearing.  Significantly, however, in July 2009, a letter was sent to the Veteran in order to clarify whether he still wished to attend a hearing before the Board.  This letter also informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not wish to attend a hearing.  The Veteran did not respond to the July 2009 letter, and as such, it is assumed that he no longer wishes to appear for a hearing.   

The Board also notes that, pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1), if the Secretary is unable to obtain all relevant records sought after making reasonable efforts to obtain such records, the claimant is to be provided with notice: (1) identifying the records that the Secretary was unable to obtain, (2) briefly explaining the efforts that the Secretary made to obtain those records, and (3) describing any further action to be taken by the Secretary with respect to the claim.  As noted above, some of the Veteran's service treatment records have not been associated with the claims file.  In this regard, in an April 2009 letter, the RO informed the Veteran that it had re-contacted the NPRC in an effort to obtain additional service treatment records.  Additionally, in an October 2009 letter, the RO informed the Veteran those copies of additional service treatment records had been requested from the NPRC, but that no additional service treatment records had been located or obtained.   As such, the October 2009 letter went on to request that the Veteran submit copies of all service treatment records in his possession; however, to date, he has not submitted any additional service treatment records.  On this record, the Board finds that VA has met its duty to make all reasonable efforts to obtain relevant records, and to notify the Veteran of those records that could not be obtained.  

Finally, the Board is satisfied that the RO has substantially complied with the Board's September 2007 and August 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in September 2007, it directed the RO to request all of the Veteran's service treatment records, and if no such records could be obtained, to inform the Veteran that these records could not be located; and to provide the Veteran with a VA examination assessing the etiology of his PVD and any other currently diagnosed bilateral leg disabilities.  In this regard, the Board notes that, pursuant to the Board's September 2007 remand, attempts to obtain additional outstanding service treatment records were made in October 2007, April 2008, and April 2009; however, as just discussed, no such records were located.  Additionally, as a result of the Board's September 2007 remand, in October 2007, the Veteran was afforded a VA examination of his bilateral leg disability, and in December 2007, an addendum opinion was obtained from the October 2007 VA examiner.  Significantly, however, as discussed in more detail below, neither the October 2007 examination report, nor the December 2007 addendum opinion, adequately assessed the etiology of the Veteran's bilateral leg disability, and on remand, the RO failed to notify the Veteran that no additional service treatment records could be located.  As such, in August 2009, the Board again remanded the Veteran's case for compliance with the September 2007 remand instructions, specifically ordering the RO to send the Veteran a letter notifying him that additional service treatment records could not be located; obtain complete copies of the Veteran's VA treatment records; and obtain a medical opinion assessing the etiology of the Veteran's currently diagnosed bilateral leg disabilities, which was based on a review of the claims file and was supported with a complete rationale.  In this regard, the Board again notes that, in October 2009, the Veteran was notified that additional service treatment records could not be located, and in December 2009, a medical opinion assessing the etiology of the Veteran's currently diagnosed bilateral leg disability was obtained from the October 2007 VA examiner, which was based on a review of the claims file and was supported with a rationale.  Additionally, on remand, all relevant records were obtained.  Accordingly, the Board is satisfied that the RO has substantially complied with its September 2007 and August 2009 remand directives. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed bilateral leg disabilities, which include PVD, stasis edema, varicose veins, chronic venous insufficiency, degenerative joint disease (DJD), chronic lower extremity edema, deep vein thrombosis (DVT), and/or osteoarthritis are related to service.  In this regard, the Board notes that the Veteran's contentions regarding his bilateral leg disability have been somewhat inconsistent throughout this appeal.  Specifically, the Board notes that the Veteran initially reported that he first began having leg pain during basic training, and that this pain has worsened and/or progressed over the years.  See Veteran's December 2002 claim, May 2003 substantive appeal, and May 2003 statement.  However, more recently, the Veteran has reported that he sustained damage to the inside vein of his left thigh and testicles during service, asserting that this damage subsequently resulted in poor circulation in his legs and ultimately gout in his extremities.  See Veteran's April 2010 statement.  In regard to this latter contention, the Veteran has reported that his leg pain has increased slowly, but surely, over the past 26 years (i.e., since 1984).  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with DJD and/or osteoarthritis that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's available service treatment records reveal that, at the time of his April 1945 entrance examination, no lower extremity conditions were noted; rather, the examiner specifically reported that the Veteran had normal feet, did not have varicose veins, and had no musculoskeletal conditions other than slight scoliosis.  Additionally, a May 1945 treatment note indicates that the Veteran sought treatment for "chronic tenosynovitis," which appears to have been treated with Epsom salt.  Thereafter, in June 1945, the Veteran sought treatment for soreness and swelling in the inguinal area, and in July 1945, he was treated for groin pain.  Finally, at the time of his October 1946 separation examination, although a genito-urinary examination revealed a left varicocele, the Veteran was found to have no musculoskeletal defects, no varicose veins, and normal feet. 

Post-service, in a March 1950 letter, the Veteran's mother reported that, when the Veteran returned from service, he told her that he had gotten very sick with a fever on the ship returning from overseas.  Additionally, the Veteran's mother reported that, shortly after separation from service, the Veteran got sick with tonsillitis on two occasions, and that he occasionally had difficulty sleeping due to the aching in his legs.  The Veteran's mother also reported that, thereafter, the Veteran got married and moved in order to attend school, at which time he began having "attacks" again, this time with aching in his arms.  In this regard, the Veteran's mother reported that every time the Veteran went to the doctor, he was given a different diagnosis.  Finally, the Veteran's mother conveyed her opinion that the Veteran had incurred this condition during service.  

The Board notes that the Veteran has reported receiving treatment from Dr. Chad N. Kishore as early as 1987, at which time he claims to have been diagnosed with PVD; however, as discussed in more detail below, the earliest treatment records on file from Dr. Kishore are dated in September 2000.

During VA treatment in March 2000, the doctor noted that the Veteran's tibialis posterior was not palpable on the left foot and was 1+ in the right foot, and that he had no edema in his extremities.  Based on this evaluation, the doctor diagnosed the Veteran with PVD, which was currently stable, and noted that he was currently using anti-embolism hose. 

Five months later, in August 2000, the Veteran underwent a lower extremity arterial evaluation under the care of Dr. J. Stubbs, which was normal except for segment occlusion/stenosis of the left posterior tibial artery.  During subsequent treatment for leg weakness with Dr. Kishore in September 2000, the Veteran was diagnosed with PVD and DJD.  

Additionally, during VA treatment in January 2001, the Veteran was noted to have a history of varicose veins and to currently be wearing knee-high thromboembolic disease (TED) hose bilaterally.  At that time, the Veteran reported having a burning feeling and pain in both lower extremities, especially in his calves and mid-thigh area, which was worsened with prolonged standing.  On examination, the Veteran had mild swelling in both lower extremities, hair loss from the knees down, palpable pedal pulses bilaterally, stasis dermatitis bilaterally, and multiple small venous varicosities present.  Based on this examination, the doctor diagnosed the Veteran with varicose veins of both lower extremities, issued him thigh-high Jobst stockings, and advised him to keep his lower extremities elevated as much as possible.  

During further VA treatment in April 2001, the Veteran was noted to have a history of PVD, for which he was being followed in the vascular clinic.  At that time, the Veteran had no edema of the lower extremities on examination.  During follow-up treatment the following week, the Veteran was noted to have a longstanding history of chronic venous insufficiency, for which he had been issued high compression stockings.  In this regard, the Veteran reported that the stockings were working well, although he still continued to have some occasional cramping in his calves and thighs.  On examination, the Veteran had venous varicosities of both lower extremities from the mid-thigh down, as well as stasis dermatitis and mild edema of both lower extremities.  At that time, the doctor again diagnosed the Veteran with chronic venous insufficiency.  

In July 2001, a VA doctor reported that the Veteran had a long history of chronic venous insufficiency, for which he had been given thigh-high TED hose.  At that time, the doctor also diagnosed the Veteran with varicose veins and recommended that he continue use of the TED hose.  During subsequent VA treatment in August 2001, the doctor noted that the Veteran had a past medical history significant for PVD, with no current lower extremity edema, palpable posterior tibial pulses on the right foot, and no posterior tibial pulses palpable on the left foot.  Additionally, during VA treatment in November 2001, the Veteran was again noted to have a history of PVD.  

The Veteran sought further follow-up treatment with Dr. Kishore in January 2002, at which time Dr. Kishore diagnosed him with PVD and DJD.  

In a May 2003 letter, a fellow-service member reported that he had served with the Veteran, and that in 1945, the Veteran had to remain in Fort Jackson, South Carolina, for treatment, rather than shipping overseas with his unit.  Significantly, however, the Veteran's fellow-service member did not report what the Veteran was being treated for. 

Thereafter, during VA treatment in October 2003, the doctor noted that the Veteran wore thigh high support stockings and had chronic lower extremity edema, which resolved slightly with leg elevation.  The doctor then went on to diagnose him with PVD.  Additionally, during VA treatment in November 2002, the doctor noted that the Veteran had a history of PVD, noting that he currently had no edema of the extremities. 

Subsequently, in February 2003, the Veteran was afforded a VA joints examination.  At the outset of the examination report, the examiner indicated that the Veteran's claims file was not available for review at that time.  At his examination, the Veteran reported that he had aches and pains in his legs during basic training, and that following basic training, he had experienced cramping and pain in his legs on an intermittent basis.  Additionally, the Veteran reported that, during basic training, he developed a swollen testicle, for which he was given a testicle support.  The Veteran also reported that, following separation from service, the pain in his legs had persisted and worsened.  

On examination, the Veteran's right and left legs were swollen, his peripheral pulses were palpable bilaterally, both of his knee joints were normal, and he had no swelling or localized tenderness of either knee.  Additionally, a neurological examination revealed a slight decrease in vibration in both feet and a slight decrease in pinprick over the right forefoot area.  Further, a urological examination conducted at that time revealed that the Veteran had a three centimeter area of a right varicocele in the scrotal area that was slightly tender.  After discussing his pertinent history and the results of his physical examination, the examiner diagnosed the Veteran with a history of right leg DVT, right varicocele with a history of some erectile dysfunction; and slight early peripheral neuropathy of the left leg.  Unfortunately, however, the February 2003 VA examiner did not provide an opinion as to etiology of the Veteran's DVT.  

Thereafter, during VA treatment in May 2003, the Veteran was noted to have a history of PVD.  On examination, the Veteran had 3+ pitting edema of both lower extremities; however, he was noted to ambulate fairly well.  Additionally, a neurological examination revealed that his sensorium was clear.  Finally, the doctor noted the Veteran's request for a rolling cane to assist with the "malady of his extremities," as well as the Veteran's contention that his lower extremity disability was due to service.  

In October 2003, the Veteran was noted to have PVD.  Additionally, the doctor noted that he had chronic lower extremity edema, which resolved partially with elevation, and for which he wore thigh-high stockings and had been prescribed diuretics.  On examination, the Veteran had 1+ pulses in his lower extremities bilaterally, and 1 to 2+ pitting edema bilaterally.  Based on this examination, the doctor diagnosed the Veteran with PVD.  

During further VA treatment two months later, in December 2003, the Veteran was noted to have PVD and reported that he had recently been diagnosed with gout.  Additionally, at that time, the doctor reported that the Veteran was a poor historian, noting that the Veteran could not recall a recent medical procedure and did not know what medications he was currently taking.  A physical examination conducted at that time revealed no lower extremity edema.  

In June 2004, a VA doctor noted that the Veteran had a history of PVD and had recently been diagnosed with gout, following removal of a uric acid nodule from the distal interphalangeal joint of his forefinger.  At that time, the Veteran reported having continuing joint pain in this hips and legs, and on examination, he was noted to wear support stockings bilaterally, with trace pretibial edema and 2+ pulses bilaterally.  

Additionally, during VA treatment in January 2005, the doctor reported that the Veteran presented with PVD and residuals of a blood clot in his right leg with some impaired ability to ambulate in both legs.  On examination, both lower extremities were weak, and the doctor noted that the Veteran used a cane to ambulate.  At that time, the Veteran reported that, during active duty, he had some difficulty with sexual trauma, which had caused enlargement of his testicles that had persisted since.  

Thereafter, in April 2005, the Veteran was noted to have a past history significant for PVD, and on examination, he had no lower extremity edema, but did report having lower extremity weakness.  Additionally, during further VA treatment in October 2005, the doctor noted that the Veteran was being followed for PVD. An examination conducted at that time revealed that the Veteran had good circulation in his extremities with no pitting edema.   

During subsequent VA treatment in April 2006, the Veteran was again noted to have a history of PVD, and on examination, he had 1+ edema of the left lower extremity to the mid-calf with trace dorsalis and tibialis posterior pulses, and 2+ edema of the right lower extremity to the mid-calf with a 1+ peripheral pulse.  Additionally, monofilament testing conducted at that time showed decreased sensation bilaterally.  

In November 2006, a VA doctor noted that the Veteran had a past medical history significant for osteoarthritis and PVD.  Additionally, on examination, the doctor noted that the Veteran had trace edema to the mid-calf bilaterally, with 2+ peripheral pulses throughout.  

In May 2007, the VA doctor reported that the Veteran had osteoarthritis and PVD, and on examination, the Veteran had trace edema to the mid-calf bilaterally with 2+ peripheral pulses throughout and weakness of the left lower extremity.  Additionally, during VA treatment in June 2007, a bone scan revealed that the Veteran had osteopenia.  

Subsequently, in October 2007, the Veteran was afforded a VA arteries/veins examination.  At the outset of the examination report, the examiner indicated that the claims file was not available for review.  The examiner also noted that the Veteran was a somewhat poor historian, responding inappropriately to questions and consistently relating unrelated topics.  At his examination, the Veteran reported having bilateral leg pain for the past 60 years (i.e., since approximately 1947), noting that the cramping in his calves and legs first began during basic training and had persisted since.  In this regard, the Veteran stated that, during service, the doctors essentially told him that such pain and swelling was normal and was due to training.  The Veteran also reported that, during service, his left testicle had become swollen, which he felt was related to his leg pain and swelling.  Moreover, he reported that, following separation from service, the pain in his legs had persisted and worsened.  Finally, the Veteran reported that he had first been diagnosed with PVD in approximately 1987 by Dr. Kishore, when he was advised to start wearing support hose and was prescribed Lazix.  In this regard, the Veteran stated that the Lazix had caused him to develop gout in his feet.  

On examination, the Veteran had 3+ pedal edema in his lower extremities bilaterally, with edema from his foot all the way up to his knees and slight edema in his thighs.  Additionally, the examiner noted that the Veteran had poorly palpable dorsalis pedis and posterior tibial pulses secondary to his edema.  X-rays conducted at that time revealed moderately advanced degenerative changes of both knees and arthritic changes of both ankles.  After discussing the Veteran's pertinent medical history and the results of his physical examination, the examiner diagnosed the Veteran with bilateral stasis edema of the lower extremities with no evidence of PVD, advanced degenerative changes of both knees, and mild arthritic changes of both ankles.  Unfortunately, however, the October 2007 VA examiner failed to provide an opinion as to the etiology of these conditions.  

During subsequent VA treatment in November 2007, the doctor noted that the Veteran had history of osteoarthritis, and on examination, he had 1+ edema to the mid-calf bilaterally and 2+ peripheral pulses throughout.  

Thereafter, in December 2007, upon receipt of the claims folder, the October 2007 VA examiner rendered an addendum opinion to his examination report.  At that time, the examiner reiterated that the Veteran's diagnoses continued to be bilateral stasis edema of the lower extremities with no evidence of PVD or peripheral arterial disease (PAD), advanced degenerative changes of the bilateral knees, and mild arthritic changes of the bilateral ankles.  The examiner also noted that the Veteran had been seen on numerous occasions at the VA medical center, where he had been diagnosed with varicose veins and stasis edema, which had been treated with support stockings.  Significantly, however, the examiner did not comment on the Veteran's repeated diagnosis of PVD during VA treatment, but rather, reiterated that there was no evidence of PVD or PAD on examination.

The Veteran sought further follow-up VA treatment in June 2008 and July 2009, when he was noted to have osteoarthritis, with no lower extremity edema on examination.  

In December 2009, in compliance with the Board's August 2009 remand instructions, the October 2007 VA examiner provided another addendum opinion regarding the etiology of the Veteran's bilateral leg disability, to include PVD.  At that time, the examiner reported that he had reviewed the Veteran's service treatment records, including the May 1945 record that noted chronic gastritis, tenosynovitis, and Epson salts; a March 1950 letter from the Veteran's parents; and the Veteran's VA treatment records.  In this regard, the examiner noted that, in January 2001, a VA doctor had diagnosed the Veteran with varicose veins and bilateral stasis dermatitis of the lower extremities, and that, at the time of his October 2007 examination, the Veteran was found to have bilateral stasis edema of the lower extremities with no evidence of PVD upon ankle brachial index (ABI) testing.  Finally, the examiner noted that, in December 2009, a VA podiatrist had diagnosed the Veteran with venous edema, and had reported that the Veteran had weakly palpable pedal pulses with moderate edema of both lower extremities.  Based on this history, the examiner provided the opinion that the Veteran's current stasis edema was not likely related to "military service of such short duration."  In support of this opinion, the examiner stated that stasis edema is a "disease of chronic progression," and that there was nothing in the service treatment records indicating a relationship between his current stasis edema and his military service.  

Thereafter, in December 2010, in compliance with the Board's May 2010 request, a medical opinion was obtained from VHA addressing the etiology of the Veteran's bilateral leg disability.  At the outset of this opinion, the physician stated that he had reviewed the Veteran's claims file, but had not examined the Veteran.  He also reported that, in his professional opinion, the Veteran's contention that his PVD was due to his military service was unfounded.  In this regard, the physician reported that there were multiple examinations of record showing that the Veteran's peripheral vasculature was intact until recently, as well as arterial Doppler results revealing normal ABIs and normal pulse volumes until recently.  Moreover, the physician stated that there was no evidence of significant PVD other than what was considered normal for the aging process.  Further, the physician reported that, although there was documented evidence of chronic venous insufficiency on multiple examinations, these examinations were conducted many years after separation from service.  Finally, the examiner stated that there was no evidence of venous changes in the Veteran's military records that would date the origin of such changes to his time in service.  

Finally, in February 2011, an addendum opinion was obtained from the December 2010 VHA physician.  At that time, the physician again indicated that he had reviewed the Veteran's claims file.  The physician then went on to report that, to the best of his medical judgment, it was highly unlikely that there was any connection between the Veteran's currently diagnosed stasis edema, varicose veins, and/or PVD and his military service, which had been served decades prior.  Further, the physician stated that there was no evidence that the Veteran's arthritic changes had been confirmed during his military service.  Moreover, the physician reported that there was no evidence in the Veteran's records showing that the Veteran had an injury during service that would have caused these processes.  The physician also reported that the Veteran's more recent records, which included physical examinations, were normal from a peripheral vascular and venous standpoint.  Additionally, he reported that there was no concrete evidence of arterial disease documented in the Veteran's service treatment records; rather, only his more recent evaluations revealed physical evidence of varicose veins and venous insufficiency, which had not previously been shown.  Moreover, the physician reported that he could not substantiate the Veteran's current claims regarding a chronicity of symptomatology, and could not identify any significance to the Veteran's reports of continued symptomatology since service.  In this regard, the physician reported that the physical findings and test results of record failed to justify any connection to the Veteran's military service.  

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral leg disability, including PVD, is not related to service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's current bilateral leg disability and his military service are the Veteran's and the Veteran's mother's assertions.  

In this regard, the Board acknowledges that the Veteran is competent to report that he first began experiencing pain and swelling in his legs during basic training, and that such pain and swelling has continued since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he underwent venous testing of his legs during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed leg pain and swelling during service, and has continued to experience such pain and swelling since service.  

Significantly, however, although the Board acknowledges the Veteran's reports that he has continued to have bilateral leg pain and swelling that has progressively worsened since service, the Board finds that his statements are not credible.  Specifically, the Board finds that the Veteran's credibility is diminished by the fact that the statements he has submitted in support of his claim and statements made during treatment are somewhat inconsistent.  In this regard, the Board highlights that, in statements dated in December 2002 and May 2003, and during his October 2007 VA examination, the Veteran reported that he first began having leg pain and swelling during basic training, and that this pain has continued to worsen and progress over the years.  Subsequently, however, in April 2010, the Veteran reported that his leg pain has increased slowly, but surely, over the past 26 years (i.e., since 1984).  Moreover, the Board highlights that the Veteran has been found to be a poor historian by several doctors.  Specifically, during VA treatment in December 2003, the doctor noted that, insofar as the Veteran could not recall a recent medical procedure and did not know what medications he was currently taking, he was a poor historian.  Similarly, the October 2007 VA examiner reported that, insofar as the Veteran responded inappropriately to questions and consistently related unrelated topics, the Veteran was a somewhat poor historian.  Furthermore, the Board points out that the lack of any documented treatment for his legs for 54 years after separation from service (i.e., from 1946 to 2000) further preponderates against a finding that he has experienced bilateral leg pain and swelling since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Finally, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Additionally, although the Veteran contends that he sustained damage to the inside vein of his left thigh and testicles during service, which subsequently resulted in poor circulation in his legs and ultimately gout in his extremities, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this regard, the Board finds that the Veteran's opinion is insufficient to provide the requisite nexus between an in-service injury and his current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his bilateral leg disability are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

Similarly, although the Board acknowledges the Veteran's mother's March 1950 contention that the Veteran incurred a disability during service that was manifested by aching in his legs and arms, the Board finds that her opinion is insufficient to provide the requisite nexus between the Veteran's current disability and service because, as a lay person, she is not competent to establish a medical etiology merely by her own assertions; such matters require medical expertise.  See id.    

By contrast, the Board finds the December 2009 medical opinion of the October 2007 VA examiner, and the December 2010 and February 2011 medical opinions of the VHA physician, all of which are based on a review of the Veteran's complete medical history and are supported with well-reasoned and cogent medical rationales, to be more probative as to the etiology of the Veteran's bilateral leg disability than the Veteran's and his mother's conclusory statements.  In this regard, the Board notes that, in December 2009, after reviewing the Veteran's claims file, acknowledging the lay evidence of record, and examining the Veteran, the October 2007 VA examiner provided the opinion that the Veteran's current stasis edema was not likely related to "military service of such short duration."  Moreover, in support of this opinion, the examiner stated that stasis edema is a "disease of chronic progression," and that in the Veteran's case, there was nothing in the service treatment records indicating a relationship between his current stasis edema and his military service.  

Further, the Board notes that, in December 2010, after reviewing the Veteran's claims file, the VHA specialist provided the opinion that the Veteran's PVD was not due to his military service, reasoning that there were multiple examinations of record showing that the Veteran's peripheral vasculature was intact, and his ABIs and pulse volumes were normal until recently; there was no documented evidence of chronic venous insufficiency on examination until many years after separation from service; and there was no evidence of venous change in the Veteran's military records that would date the origin of such change to his time in service.  Additionally, the VHA specialist reported that there was no evidence of record of significant PVD other than what was considered normal for the aging process.  

Finally, the Board finds it significant that, in February 2011, after again reviewing the Veteran's claims file, the December 2010 VHA physician provided the opinion that it was highly unlikely that there was any connection between the Veteran's currently diagnosed stasis edema, varicose veins, and/or PVD and his military service decades prior.  In this regard, the Board notes that the December 2010 VHA physician acknowledged the Veteran's reports of a continuity and chronicity of bilateral leg symptomatology since service; however, he went on to report that there was simply no evidence in the Veteran's records showing that he had an injury during service that would have caused the processes of stasis edema, varicose veins, PVD, and/or arthritis, and there was no evidence that the Veteran's arthritic changes had been confirmed during his military service.  Further, he reported that there was no concrete evidence of arterial disease until recently, when he was diagnosed with varicose veins and venous insufficiency.  As such, the physician concluded that, based on the physical findings and test results of record, there was no connection between the Veteran's current bilateral symptomatology and his military service.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current bilateral leg disability had its onset during active service or within any applicable presumptive period, or is related to any in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1112.  Accordingly, the Board finds that the criteria for service connection for a bilateral leg disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  

However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Service connection for a bilateral leg disability, to include PVD, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


